Citation Nr: 1414476	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-09 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for defective hearing.

2.  Entitlement to service connection for depression.

3. Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

(The issues of entitlement to service connection for depression and neck injury are addressed in the remand that follows the decision below.)


FINDING OF FACT

In March 2013, the Veteran filed a written statement withdrawing his appeal for an increased rating for defective hearing.


CONCLUSION OF LAW

The criteria are met for the withdrawal of a substantive appeal by the Veteran as to the claim of entitlement to an increased rating for defective hearing.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38  C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO initially denied the Veteran's claim in an October 2008 rating decision.  The Veteran thereafter appealed to the Board.  The RO then granted an increased rating of 60 percent, effective November 13, 2012.  This was done by way of a November 2012 rating decision.  

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

Here, in a written statement received in March 2013, the Veteran expressed his desire to withdraw his appeal for a higher rating for defective hearing.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  As the Veteran has withdrawn from appeal his claim of entitlement to a higher rating, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veterans' claim, and it must be dismissed.


ORDER

The claim of entitlement to an increased rating for defective hearing is dismissed.  


REMAND

The Board finds that additional development is necessary on the issues of the Veteran's entitlement to service connection for depression and a neck disability.  

The Veteran testified before the undersigned at a February 4, 2014, videoconference hearing.  He testified that he injured his neck in the summer of 1970 during a parachute jump, leading to hospitalization at Fort Benning.  He also stated that this had been his only neck injury.  

The Veteran is competent to report his personal history, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has also provided medical records from November 2011 and August 2010.  The records show that he has cervical radiculopathy and may have residuals of a compression injury. 

VA must provide a medical examination when there is evidence of a current disability, evidence that an injury occurred in service, an indication that the Veteran's disability may be associated with his service, and insufficient competent medical evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is evidence of a current disability.  Through the Veteran's testimony, there is evidence that an injury occurred in service and an indication that this disability may be associated with his service.  There is also insufficient medical evidence to decide his claim, inasmuch as none of the records provided by the Veteran contains an opinion linking his current disability to his in-service injury.  Accordingly, an examination is warranted to determine whether a nexus exists between his current neck disability and his in-service injury.

Remand is also necessary for the Veteran's depression claim.  The Veteran received disability benefits from the Social Security Administration (SSA) for depression, and the applicable records from the SSA are not associated with his claims file.  At his hearing, the Veteran's representative indicated that service mental health records may be stored separately from other treatment records.  Accordingly, efforts need to be made to obtain any outstanding mental health records from Fort Benning.  The Veteran also testified that the Army would not allow him to reenlist due to his mental health issues.  Therefore, the Veteran's personnel records need to be obtained.  Once these records are obtained, a new nexus opinion is required so that additional records can be taken into account by a medical expert.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify any neck and mental health treatment providers since service and to complete the necessary forms (VA Form 21-4142) for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding private or VA treatment records.

2.  Contact the appropriate records repositories, to include the NPRC, and search for any outstanding service treatment records, to specifically include mental health records created at Fort Benning in 1970.

3.  Contact the appropriate records repositories, to include the NPRC, and search for any outstanding personnel records of the Veteran.

4.  All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.  

5.  Following completion of the above-requested actions:

a)  Schedule a VA examination concerning the Veteran's neck disability.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

Based on review of the record and examination of the Veteran, the examiner should respond to the following:  

Is it at least as likely as not (probability of 50 percent or more) that a current neck disability is attributable to the Veteran's military service, including injury coincident therewith?

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's assertion that he injured his neck during a parachute jump.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and symptoms since service.  

b)  Schedule a VA examination concerning the Veteran's depression.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

Based on review of the record and examination of the Veteran, the examiner should respond to the following:  

Is it at least as likely as not (probability of 50 percent or more) that a current mental health disability is attributable to the Veteran's military service?

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's lay statements and any personnel and treatment records from service.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding in-service events and continued symptoms since service.  

If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  When the development requested has been completed, the case should be reviewed.  If a benefit sought is not granted, furnish a Supplemental Statement of the Case, and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


